Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of M.L.P., a Child                     Appeal from the 5th District Court of Cass
                                                        County, Texas (Tr. Ct. No. 18-C-407).
 No. 06-19-00084-CV                                     Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED FEBRUARY 11, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk